NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted January 22, 2021*
                                Decided January 25, 2021

                                          Before

                          DIANE P. WOOD, Circuit Judge

                          DAVID F. HAMILTON, Circuit Judge

                          MICHAEL Y. SCUDDER, Circuit Judge


No. 20-2035

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff-Appellee,                           Court for the Southern District of
                                                   Illinois.

       v.                                          No. 10-CR-40062-JPG-1

HOLLI WRICE,                                       J. Phil Gilbert,
    Defendant-Appellant.                           Judge.

                                        ORDER



      Holli Wrice appeals from the district court’s denial of her motion for a sentence
reduction pursuant to 18 U.S.C. § 3582(c)(1)(A). That statute authorizes district courts to
modify a term of imprisonment when justified by “extraordinary and compelling
reasons.” The district court held that § 3582(c)’s trailing paragraph, which says a court

       *
        We have agreed to decide the case without oral argument because the
dispositive issue has been authoritatively decided. FED. R. APP. P. 34(a)(2)(B).
No. 20-2035                                                                         Page 2

may not modify a term of imprisonment unless “such a reduction is consistent with
applicable policy statements issued by the Sentencing Commission” prevented it from
granting relief.

        After Wrice appealed we held in United States v. Gunn, 980 F.3d 1178 (7th Cir.
2020), that the Sentencing Commission has not yet issued policy statements applicable
to a prisoner’s motion for compassionate release under the First Step Act. Because there
are no applicable policy statements, “the trailing paragraph of § 3582(c)(1)(A) does not
curtail a district judge's discretion.” Id. at 1180.

       Gunn is controlling in this case. The district court erred when it held that the
Guidelines prohibited it from considering whether a favorable but non-retroactive
statutory amendment constitutes an extraordinary and compelling reason to reduce
Wrice’s sentence. The government, in its brief, agrees with Wrice that remand for
further proceedings in light of Gunn is appropriate. The government offered an
independent ground for affirmance in its brief, but remand will allow the district court
to address those arguments in the first instance. Accordingly, the district court’s June 9,
2020, order is VACATED and this case is REMANDED to the district court for further
consideration in light of United States v. Gunn.